DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/28/2020 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by New et al. (US 6,091,263 hereinafter New).
Regarding claim 1, New discloses an integrated circuit device as shown in figure 7 comprising: programmable logic fabric comprising configuration memory (figure 7, 602L configuration cache memory array) and programmable logic elements (figure 7, 601L configuration logic block CLB array) controlled by the configuration memory, wherein a first sector of the configuration memory is configured to be programmed with first configuration data (col. 6 lines 29-38, configuration data and state data are 
Regarding claim 2, New discloses that the programmable logic fabric is disposed on a first integrated circuit die and the sector-aligned memory is disposed on a second integrated circuit die (figure 7, left half arrays and right half arrays).
Regarding claim 3, New discloses that the first integrated circuit die and the second integrated circuit die are vertically stacked (figure 7); and the first sector of the configuration memory is aligned with the first sector of sector-aligned memory (figure 8 and col. 6 lines 44-51, local bus structure which exists between each CLB and its corresponding local configuration cache memory block).
Regarding claim 4, New discloses that the first sector of sector-aligned memory has a capacity greater than or equal to a capacity of the first sector of configuration memory (col. 2 lines 1-6, the first configuration cache memory array can store values corresponding to four different configurations of the first array of CLBs and the second 
Regarding claims 5-6, New discloses that the first sector of the configuration memory is configured to be programmed with the first configuration data at the first time by receiving the first configuration data via a data source external to the integrated circuit device; and the first sector of the configuration memory is configured to be programmed with the first configuration data at a second time by receiving the cached first configuration data from the first sector of sector-aligned memory, and the first sector of the configuration memory is configured to be programmed with the first configuration data at the first time by receiving the first configuration data via a configuration network on chip; and the first sector of the configuration memory is configured to be programmed with the first configuration data at a second time by receiving the cached first configuration data from the first sector of sector-aligned memory (col. 7 line 55 through col. 8 line 28, each of configuration data cache memories stores configuration data values required to configure CLB).
Regarding claims 7-8, New discloses that a second sector of the configuration memory is configured to be programmed with second configuration data; and the sector-aligned memory comprises a second sector of sector-aligned memory configured to cache the second configuration data while the second sector of configuration memory is programmed with the second configuration data a first time, and the first sector of sector-aligned memory is configured to cache the first configuration data while the second sector of sector-aligned memory caches the second configuration data (col. 2 lines 7-16 and col. 6 lines 29-43, the first and second configuration cache memory 
	Regarding claim 10, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
Regarding claim 11, New discloses that the first configuration data is cached into the first sector of the sector-aligned memory at a first time while the configuration memory of the first sector is programmed using the first configuration data at the first time (col. 7 line 55 through col. 8 line 28, each of configuration data cache memories stores configuration data values required to configure CLB), wherein configuring the first sector of the programmable logic fabric of the programmable logic device by programming the configuration memory of the first sector using the first configuration data cached in the first sector of the sector-aligned memory occurs at a second time (col. 2 lines 17-24, the values stored by the first and second configuration cache memory arrays are loaded into the first and second arrays of CLBs, respectively, over a plurality of operating cycles).
Regarding claim 12, New discloses that the first configuration data is cached into the first sector of sector-aligned memory before the first sector of the programmable logic fabric is configured using the first configuration data at a first time (col. 2 lines 78-16, the values stored by the first and second configuration cache arrays can include sets of configuration data values for programming corresponding configuration memory cells in the first and second arrays of configurable logic blocks, as well as sets of state data values for programming corresponding function generators in the first and second arrays of configurable logic blocks).

	Regarding claim 14, New discloses that the first configuration data is cached into the first sector of sector-aligned memory in response to an indication by the first configuration data that the first configuration data is to be cached (col. 8 lines 20-28, the save address indicates the local cache memory to which the state data values are to be saved when the configuration of CLB 701 is modified).
Regarding claim 15, New discloses that the indication comprises a command that instructs the first configuration data to be cached or an identifying sequence that indicates that the first configuration data is not already stored in the first sector of the sector- aligned memory, or both (col. 8 lines 18-38, 2-bit restore address can be stored at a second predetermined location within local cache memory, and the 2-bit save address identifies the local cache memory to which the current state data values will be 
Regarding claim 16, . The method of claim 15, comprising: receiving second configuration data into the programmable logic device from the data source external to the programmable logic device; and configuring the first sector of the programmable logic fabric of the programmable logic device by programming the configuration memory of the first sector using the second configuration data; wherein, after the first sector is configured using the second configuration data, the first sector of the programmable logic fabric of the programmable logic device is configured by programming the configuration memory of the first sector using the first configuration data cached in the first sector of the sector-aligned memory (col. 1 lines 49-64 and col. 9 lines 30-42, the first configuration cache memory array stores values for reconfiguring the first array of CLBs, and the second array of CLBs is coupled to a corresponding second onfiguration cache memory array so that the second configuration cache memory array stores values for reconfiguring the second array of CLBs and the first and second configuration cache memory arrays are independently controllable).
Regarding claim 17, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
Regarding claims 18-19, New discloses that the instruction by the processor comprises an instruction to program the first configuration data into the programmable logic fabric of the programmable logic device using a version of the first configuration data that is cached in the fabric cache memory, wherein the instruction by the processor comprises an instruction to cache the first configuration data in the fabric cache memory .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over New et al. (US 6,091,263 hereinafter New) in view of Smith (US 9,432,298).
Regarding claim 9, New differs from the claimed invention in not specifically teaching that the first sector of the configuration memory is configured to be programmed in a pipelined manner. However, Smith teaches a method for a memory system in having data being written to an intended target independently of an operation, such as asynchronously, after the operation is completed, as the operation is performed, pipeline with the operation (col. 119, lines 46-57) in order to improvement in the field of memory systems (col. 2 lines 4-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify New in having that the first sector of the configuration memory is configured to be programmed in a pipelined manner, as per teaching of Smith, in order to improvement in the field of memory systems.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over New et al. (US 6,091,263 hereinafter New) in view of Cammarota et al. (US 2017/0017576 hereinafter Cammarota).
Regarding claim 20, New differs from the claimed invention in not specifically teaching that the data processing request comprises machine learning, video processing, voice recognition, image recognition, data compression, database search ranking, bioinformatics, network security pattern identification, spatial navigation, or a combination thereof. However, it is old and notoriously well known in the art to apply machine learning for implanting generation a cache memory configuration, for example 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZHUO H LI/Primary Examiner, Art Unit 2133